department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date tege eoeg et2 eedwards wta-n-113067-00 number release date uil 45b memorandum for thomas burger director oetac attn ida volz from jerry e holmes subject 45b credit this is in response to your question concerning which entity is entitled to the sec_45b credit when a restaurant obtains its tipped employees from a leasing_organization according to our analysis sec_45b provides that the credit belongs to the employer this is generally the employer under the common_law unless there is another entity that has control of the payment of the wages ie a sec_3401 employer sec_38 of the internal_revenue_code the code allows a general_business_credit against the tax_imposed_by_chapter_1 of the code for the taxable_year sec_38 lists as a component of the credit the employer social_security credit determined under sec_45b sec_45b provides that for purposes of sec_38 the employer social_security credit determined under sec_45b for the taxable_year is an amount equal to the excess_employer_social_security_tax paid_or_incurred by the taxpayer during the taxable_year sec_45b in relevant part defines excess_employer_social_security_tax as any_tax paid_by an employer under sec_3111 with respect to tips that are deemed under sec_3121 to have been paid_by the employer to an employee thus the taxpayer entitled to claim the sec_45b credit is the employer on whom sec_3111 imposes the employer portion of the federal_insurance_contributions_act fica tax 1an earlier memorandum from the office_of_chief_counsel assumed that the leasing_organization was the common_law employer the identity of the common_law employer is always a question of fact wta-n-113067-00 although sec_45b provides that the amount of the employer social_security credit is equal to the excess social_security_tax paid_or_incurred by the taxpayer subsection b defines the excess social_security_tax as tax paid_by an employer under sec_3111 it is our opinion that the language of sec_45b requires that the taxpayer entitled to the credit be the employer on whom sec_3111 imposes the employer portion of the fica tax how do we determine the identity of the employer_generally for fica tax purposes the term employee is defined in sec_3121 in relevant part as any individual who under the usual common-law rules applicable in determining the employer-employee relationship has the status of an employee an employer has the right to direct and control the individual who performs the services sec_31 d - c employment_tax regulations every person is an employer if he employs one or more employees sec_31_3121_d_-2 employment_tax regulations the application of the common-law rule is of course a factual determination while we think that the restaurant rather than the leasing agency is likely to be the employer this may not always be so there are no cases directly on point leasing agencies have on occasion been found to be the common-law employer of their workers 138_br_378 bkrtcy e d n y holding nurses common_law employees of leasing agency contra 68_tc_387 leasing company not common_law employer of doctors’ office staff for erisa purposes an important exception to the common-law employer rule is contained in sec_3401 which provides that the term employer means the person for whom an individual performs or performed any service as the employee of such person except that if the person for whom the individual performs or performed the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of the wages sec_31_3401_d_-1 of the regulations clarifies that sec_3401 applies if the person for whom the individual performs the services does not have legal control of the payment of wages the regulation uses the example of the payment of retired pay by a_trust in other words when a leasing_organization merely acts as an agent of the employer providing payroll and other services without legal responsibility for payment of the wages the leasing_organization is not the d employer the determination of whether an entity is a d employer is also a question of fact no bright-line_rule can be given a number of cases have found that a leasing company is not the sec_3401 employer in re 199_br_62 bkrtcy m d fla leasing company not the d employer of construction workers court held that construction company and leasing company were co-employers because florida law placed responsibility for paying employment wta-n-113067-00 taxes on leasing company u s v garami 184_br_834 d c fla leasing company not the d employer of cleaners contractual agreement with leasing company did not relieve employer of fica responsibility 162_br_901 bankr m d fla leasing company not the d employer of security guards contractual agreement with leasing company did not relieve employer of fica responsibility in summary the sec_45b credit should be claimed by the employer this will be the common-law employer unless the leasing company qualifies as the sec_3401 employer if we can be of further assistance please contact elizabeth edwards of my office pincite0
